Dismissed and Memorandum Opinion filed June 18, 2015.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00441-CV

                  IN THE INTEREST OF S.L.A.B., A CHILD

                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2009-04692J

                 MEMORANDUM                       OPINION


      This is an attempted appeal from a judgment signed June 15, 2010.
Appellant’s notice of appeal was filed May 12, 2015.

      Because this is an accelerated appeal, the notice of appeal must be filed
within 20 days after the judgment is signed. See Tex. R. App. P. 26.1(b).

      Appellant’s notice of appeal was not filed timely. A motion for extension of
time is necessarily implied when an appellant, acting in good faith, files a notice of
appeal beyond the time allowed by Rule 26.1, but within the 15-day grace period
provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617–18 (1997) (construing the predecessor to Rule 26).
Appellant’s notice of appeal was not filed within the 15-day period provided by
Rule 26.3.

      On May 27, 2015, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellant filed no response.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Boyce, McCally, and Donovan.




                                          2